Wilson, Judge:
This appeal for reappraisement relates to certain chinaware that was exported from the United Kingdom and entered at the port of Los Angeles.
An agreed set of facts, upon which the case has been submitted, establishes that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for appraisement of the merchandise in question, and that such statutory values are the invoiced unit prices, plus 33% per centum, less 2% per centum, plus packing, and I so hold.
Judgment will be rendered accordingly.